DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
Response to Amendment
In response to the amendment received January 25, 2021:
Claims 1-2 and 4-17 are pending. Claim 3 has been cancelled as per applicant’s request.
The previous 102 and 103 rejections are withdrawn, however a new 103 rejection has been made below, using references cited in the previous office action (dated 11/30/2020) and a new reference Kim et al. (US 2013/0330593).
	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593).
8.	Regarding Claim 1 and 17, Iwasa et al. teaches a secondary battery (Para. [0005]). the secondary battery comprising an electrode assembly (Para. [0033] lines 1-2 and Fig. 3, #3) comprising a first electrode uncoated portion (Para. [0037], lines 6-7 & 12-14 and Fig. 3, #34b) and a second electrode uncoated portion (Para. [0037], lines 6-7 & 12-14 and Fig. 3, #32b), where the first electrode uncoated portion is spaced from the second electrode uncoated portion along a lengthwise direction of the electrode assembly (Fig. 3), a case receiving the electrode assembly (Para. [0029], line 5 and Fig. 
	Iwasa does not teach the first electrode uncoated portion is connected to the surface of the second region to as to extend between the surface of the second region and the first side of the case. 
	However, Kim et al. teaches a secondary battery (Fig. 12, #104) comprising an electrode assembly comprising uncoated regions (Fig. 12, #121, #122) (i.e. a first and second electrode uncoated portion) spaced from each other along a lengthwise direction of the electrode assembly (Fig. 12, #120), a case (Fig. 12, #30), and an electrode connector having a region wherein the uncoated region includes a second extension (Fig. 12, #121ab, #122ab) (i.e. electrode uncoated portion protruding from the electrode assembly) which is attached to a current collecting member (Fig. 12, #57, #58)  (i.e. a region of the electrode collector) and bent so as to extend between a 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the uncoated regions and the electrode connector of Iwasa (See Iwasa Fig. 4, #34b and #200) to incorporate the teaching of the bent structure of the current collector and uncoated portions of Kim et al., as when an coated region is fixed current collector surface that is bent and stacked, the uncoated region is stably fixed and a volume of the uncoated region and the current collecting member can be reduced, increasing the output per volume (Para. [0120]).  
Regarding Claim 2, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Iwasa further teaches the electrode uncoated portion is connected to the second region (Para. [0055], lines 1-8).
Regarding Claim 4, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
Iwasa et al. teaches the secondary battery of claim 1, wherein a thickness of the electrode uncoated portion (Fig. 5, horizontal thickness #34b-1) is less than a step difference between the second region and the first region (Fig. 5, difference between position of upper portion of vertical part #200 or #210 and the position of the lower portion of vertical part #200 or #210 in the direction of the arrow in Fig. 5).
Regarding Claim 5, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.

Regarding Claim 6, Iwasa et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
Iwasa et al. teaches the secondary battery of claim 5, wherein a thickness of the auxiliary tab (thickness of Fig. 5, #203 in the direction perpendicular to the arrow in Fig. 5) is less than a thickness of the second region (thickness of the lower portion of vertical part #200 or #210 in the direction perpendicular to the arrow in Fig. 5).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Kim et al. (2011/0250491), referred to herein as "Kim et al. (2)".
Regarding Claim 7, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above. Iwasa et al. does not teach a retainer couples to the electrode connector and comprising a fixing hook.
However, Kim et al. (2) teaches a secondary battery comprising a retainer (Fig. 3, #61) coupled to the electrode connector and comprising a fixing hook (Para. [0060], lines 1 -4 and Fig. 3, #611). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery Iwasa et al. to incorporate the retainer of Kim et al. (2) because combining the retainer of Kim et al. (2) with the electrode connector of Iwasa et al. would allow for the position of the 
Regarding Claim 8, Iwasa et al. as modified by Kim et al. and Kim et al. (2) teaches all of the elements of claim 7 as explained above. Iwasa et al. does not teach a first region comprising a coupling hole engaged with a fixing hook.
However, Kim et al. (2) teaches the secondary battery wherein the first region comprises a coupling hole engaged with the fixing hook (Para. [0058], lines 4-7 and Fig 3. #611).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery Iwasa et al. to include the fixing hook of Kim et al. (2) because combining the fixing hook of Kim et al. with the electrode connector of Iwasa et al. would allow for the position of the electrode assembly to be fixed with respond to movement along the x-axis relative to the case (Kim et al. (2), Para. [0056]) which provides an improved battery structure.  The combination would also hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]).
Regarding Claim 9, Iwasa et al. as modified by Kim et al. and Kim et al. (2) teaches all of the elements of claim 7 as explained above. Iwasa et al. does not teach a protrusion height of the fixing hook is less than a step difference between the second region and the first region.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery Iwasa et al. to include the fixing hook of Kim et al. (2) because combining the fixing hook of Kim et al. (2) with the electrode connector of Iwasa et al. would allow for the position of the electrode assembly to be fixed with respond to movement along the x-axis relative to the case (Kim et al. (2), Para. [0056]) which provides an improved battery structure.  The combination would also hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]). Also, the fixing hooks allow the trainer to be stable installed onto the lead tab (i.e. electrode connector) (Kim et al. (2), Para. [0060]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Byun et al. (US 9,059,459).
Regarding Claim 10, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above. Iwasa et al. does not teach a terminal connector has a fuse hole.
However, Byun et al. teaches a secondary battery wherein the terminal connector has a fuse hole (Col. 10 and lines 50-55 and Fig. 5, #270).

Regarding Claim 11, Iwasa et al. as modified by Kim et al. and Byun et al. teaches all of the elements of claim 10 as explained above. Iwasa et al. as modified by Kim et al. does not teach a molding member covering the fuse hole and formed on the terminal connector by insert-molding.
However, Byun et al. further teaches a molding member (Fig. 5, #280) covering the fuse hole and formed on the terminal connector by insert-molding (Col. 11, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et al. to incorporate the fuse hole of Byun et al. with the terminal connector of Iwasa et al., because an insulating unit (i.e. molding member) wraps the fuse with insulating material to electrically block the fuse from any external contact, preventing it from exploding or igniting even when the fuse operates, which ensures stability and reliability (Col. 11 lines 28-35). 
Claims 12 rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Kusama et al. (US 2016/0293921).
Regarding Claim 12, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above. Iwasa et al. as modified by Kim et al. does not teach the electrode connector offset to one side along a stacking direction of the electrode assembly.
However, Kusama et al. teaches a secondary battery wherein the electrode connector is offset to one side along a stacking direction of the electrode assembly (Fig. 4, #90).
The substitution of the electrode connector shape as taught by Kusama et al., for the electrode connector shape of  Iwasa et al. would achieve the predictable result of providing an operable electrode collector.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the electrode connector shape, as taught by Kusama et al., for the electrode connector shape of  Iwasa et al., as the substitution would achieve the predictable result of providing an operable electrode collector. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) as applied to claim 1 above, and further in view of Yoshitake et al. (US 2013/0260221).
Regarding Claim 13, Iwasa et al. as modified by Kim et al. teaches all of the elements of claim 1 as explained above
Iwasa et al. as modified by Kim et al. does not teach a third region.

The combination of a third region positioned under the second region and protruding toward case as taught by Yoshitake et al., with Iwasa et al. as modified by Kim et al. would yield the predictable result of providing an operable electrode connector region connected to an uncoated portion of an electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine a third region positioned under the second region and protruding toward case as taught by Yoshitake et al., with Iwasa et al. as modified by Kim et al., as the combination would yield the predictable result of providing an operable 
Regarding Claim 14, Iwasa et al. as modified by Kim et al. and Yoshitake et al. teaches all of the elements of claim 13 as explained above
Yoshitake et al. further teaches a thickness of the electrode uncoated portion (Fig. 3, #3a, where thickness is measured horizontally) is less than a step difference between the second region and the third region (Fig. 3, difference in thickness measured from the start of the second region [#4a] to the end of third region [part of collector below #4a] moving from right to left horizontally).
The combination of a thickness of the first electrode uncoated portion less than a step difference between the second region and third region as taught by Yoshitake et al., with Iwasa et al. as modified by Kim et al. would yield the predictable result of providing an operable electrode connector region connected to an uncoated portion of an electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine a thickness of the first electrode uncoated portion less than a step difference between the second region and third region as taught by Yoshitake et al., with Iwasa et al. as modified by Kim et al., as the combination would yield the predictable result of providing an operable electrode connector region connected to an uncoated portion of an electrode. The combination of familiar elements is likely to be obvious when it does no more than yield predictable .
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2017/0125778) in view of Kim et al. (US 2013/0330593) and Yoshitake et al. (US 2013/0260221) as applied to claim 13 above, and further in view of Kim et al. (2011/0250491), referred to herein as “Kim et al. (2)”.
Regarding Claim 15, Iwasa et al. as modified by Kim et al. and Yoshitake et al. teaches all of the elements of claim 13 as explained above. 
Iwasa et al. as modified by Kim et al. and Yoshitake et al. does not teach a retainer coupled to the electrode connector and comprising a fixing hook, wherein the third region comprises a coupling hole engaged with the fixing hook.
However, Kim et al. (2) further teaches a retainer (Fig. 3, #61) coupled to a lead tab (Fig. 3, #51), where the lead tab is an electrode connector (Para. [0042]). Kim et al. also teaches the retainer comprising a hook (Para. [0060], lines 1 -4 and Fig. 3, #611) wherein the lead tab comprises a corresponding hole engaged with the hook (Para. [0058], lines 4-7 and Fig 3. #611).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et al. and Yoshitake et al. to incorporate the retainer of Kim et al. (2) with the electrode connector of Iwasa et al., where the coupling hole engaged with the hook is located on the third region. Doing so would hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]).
Regarding Claim 16, Iwasa et al. as modified by Kim et al., Yoshitake et al. and Kim et al. (2) teaches all of the elements of claim 15 as explained above. 
Iwasa et al. as modified by Kim et al. and Yoshitake et al. does not teach a protrusion height of the fixing hook is less than a step difference between the second region and the third region.
However, Kim et al. (2) further teaches the secondary battery, wherein a protrusion height of the fixing hook (Fig. 4, thickness of #611 starting from the dashed line moving in the x-axis to the tip of the fixing hook) is less than a step difference between the second region and the first region (Fig. 4, difference between thickness of #513 and length of #513a/513b on the x-axis). The third region in Yoshitake et al. is the same height as the first region, therefore a step difference between the second and third region is equivalent to a step difference between the second and first region, and therefore the protrusion height of the fixing hook of Kim et al. (2) is applicable to the structure of Yoshitake et al. and teaches the limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasa et al. as modified by Kim et al. and Yoshitake et al. to incorporate the retainer (comprising the fixing hook) of Kim et al. (2) with the electrode connector of Iwasa et al., where the coupling hole engaged with the hook is located on the third region. Doing so would hold the electrode connector and electrode assembly together and provide simpler assembly (Kim et al. (2), Para. [0058]).
Response to Arguments
Applicant’s arguments filed January 25, 2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729